Exhibit 10.1

August     , 2011

Horizon Lines, Inc.

4064 Colony Road, Suite 200

Charlotte, North Carolina 28211

Attention: Michael T. Avara

Form of Commitment Letter

Ladies and Gentlemen:

We are pleased to confirm the arrangements under which the undersigned (the
“Commitment Party”) commits to Horizon Lines, Inc. (the “Company”) to purchase
Secured Notes (as defined below) on the terms and subject to the conditions set
forth in this letter and in Exhibits A, B, C, D and G attached hereto, each of
which exhibits is expressly made a part hereof and incorporated by reference
hereto (collectively, together with Exhibits E and F attached hereto, each of
which exhibits is also expressly made a part hereof and incorporated by
reference hereto, as amended from time to time in accordance with the terms
hereof, the “Commitment Letter”).

Reference is made to the identical Restructuring Support Agreements (together
with the term sheets attached thereto, each, as currently in effect and as
hereafter amended, supplemented or otherwise modified, an “RSA” and
collectively, the “RSAs”), by and between the Company and the holders set forth
on the respective signature pages of each RSA (the “Exchanging Holders”) of the
4.25% convertible senior notes due 2012 (the “Notes”). Capitalized terms used
herein but not otherwise defined shall have the meanings given to them in the
RSAs. Exchanging Holders or third parties (each an “Other Commitment Party”)
that enter into substantially identical Commitment Letters (“Similar Commitment
Letters”) with the Company are referred to herein as “Commitment Parties.”

As set forth in the RSAs, the Restructuring contemplates that $225 million of
aggregate principal amount of first lien secured term notes (the “First Lien
Secured Notes”) and $100 million of aggregate principal amount of second lien
secured term notes (consisting of (x) new second lien notes issued in the
principal amount of up to $25 million in exchange for a like principal amount of
the Bridge Loan Facility plus (y) additional new second lien notes issued at the
Closing Date in the aggregate amount of $100 million minus the principal amount
of notes issued in exchange for loans under the Bridge Loan Facility
(collectively, the “Second Lien Secured Notes”, and together with the First Lien
Secured Notes, the “Secured Notes”)) would be issued by Horizon Lines, LLC (the
“Issuer”) and guaranteed by the “Guarantors” described on Exhibit C for the



--------------------------------------------------------------------------------

First Lien Secured Notes and Exhibit D for the Second Lien Secured Notes
(collectively, the “Guarantors” and, together with the Issuer, the “Note
Obligors”), having the terms set forth on Exhibits C and D. Prior to the
issuance of the Secured Notes, the Restructuring contemplates entry into a
bridge loan facility consisting of a term loan of up to $25 million in principal
amount having the terms substantially described on Exhibit E (the “Bridge Loan
Term Sheet”, such facility, the “Bridge Loan Facility”) provided by certain
Exchanging Holders and other parties to Parent, and on the Closing Date, and
concurrently with issuance of the Secured Notes, the Restructuring also
contemplates (subject to modification) (i) a successful completion of the
Exchange Offer consisting of the issuance of up to $280 million of new
Convertible Secured Notes and the issuance of up to $50 million of common stock
in exchange for up to $330 million in principal amount of the outstanding Notes;
and (ii) entry into a New ABL Facility provided by third party lenders.

In consideration of the covenants and agreements contained herein, and for other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Commitment

Subject to the terms, conditions and limitations set forth herein, the
Commitment Party is pleased to confirm its commitment (with respect to
purchasing either the First Lien Secured Notes or the Second Lien Secured Notes
or both, as the context requires, the “Commitment”) to Company to purchase,
directly or through one or more of its affiliates, on or before the Termination
Date (as hereinafter defined), the principal amount specified for such
Commitment Party on Exhibit A hereto with respect to the First Lien Secured
Notes and the principal amount specified for such Commitment Party on Exhibit B
hereto with respect to the Second Lien Secured Notes.

It is anticipated that the Secured Notes will be issued in a private placement
and will not be eligible for resale without restrictions. The note purchase
agreements for the Secured Notes (the “Note Purchase Agreements”) will contain
covenants for the Issuer to deliver on the Closing Date any and all
documentation and information necessary to satisfy the requirements of Rule
144A(d)(4) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).

The payment price for the purchase of the First Lien Secured Notes shall be
equal to 100% of the aggregate principal amount of the First Lien Secured Notes
and the payment price for the purchase of the Second Lien Secured Notes shall be
equal to 100% of the aggregate principal amount of the Second Lien Secured Notes
(as reduced, dollar-for-dollar, by the aggregate principal amount of loans
exchanged into Second Lien Secured Notes under the Bridge Loan Facility) and the
Commitment Party shall pay, and Company directs such Commitment Party to pay,
the amounts indicated on Exhibit A and Exhibit B, as the commitment amounts
(collectively, the “Commitment Amount”) of such Commitment Party to the Issuer
in cash at Closing Date in satisfaction of the purchase price for the First Lien
Secured Notes and the Second Lien Secured Notes.

No failure by the Commitment Party to comply with any of its obligations under
this Commitment Letter shall prejudice the rights or obligations of any Other
Commitment Party under Similar Commitment Letters, provided that the Commitment
Party shall not be required to fund the Commitment of an Other Commitment Party
in the event that such Other Commitment Party fails to do so, but as discussed
below, it may at its option do so, in whole or in part, in

 

- 2 -



--------------------------------------------------------------------------------

which case the Commitment Party shall be entitled to all or a proportionate
share, as the case may be, of the Commitment Fee (as defined below) that would
otherwise be paid to the Other Commitment Party that so fails to fund its
Commitment. No portion of the Commitment Fee (including any portions theretofore
paid, which portions shall be promptly refunded by the Commitment Party that
fails to fund) shall be owed or paid to the Commitment Party that fails to fund
its Commitment.

There are and shall be no titles awarded to the Commitment Party or any Note
Purchaser (as defined below) and no fees shall be payable on account of the
Commitment except as expressly provided otherwise herein.

In addition to the Commitment described herein and subject to the terms,
conditions and limitations set forth herein and in the Bridge Loan Term Sheet,
the Commitment Party, to the extent it is one of the Commitment Parties
identified on Exhibit F hereto (the Commitment Party, if identified on Exhibit F
(the “Bridge Commitment Schedule”), being the “Bridge Commitment Party”; the
Other Commitment Parties identified on the Bridge Commitment Schedule are
referred to herein as “Other Bridge Commitment Parties”, and together with the
Company are referred to herein as the “Bridge Commitment Parties”), is pleased
to confirm its commitment to provide on the “Bridge Loan Closing Date” (as such
term is defined in the Bridge Loan Term Sheet) the principal amount of the
Bridge Loan Facility specified for such Commitment Party on the Bridge
Commitment Schedule (the “Bridge Commitment”). As consideration for the Bridge
Commitment Party’s Bridge Commitment and agreements hereunder with respect to
the Bridge Commitment, the Company agrees to pay to the Bridge Commitment Party,
for its own account, a commitment fee equal to 3.0% of the aggregate principal
amount of the Bridge Commitment Party’s Bridge Commitment (the “Bridge Loan
Commitment Fee”), earned, in full, as of the date hereof and due and payable, in
cash, on the earlier to occur of (i) the Closing Date (as defined in the RSAs)
and (ii) the Bridge Loan Closing Date. The Company agrees that, once paid, the
Bridge Loan Commitment Fee or any part thereof will not be refundable under any
circumstances. No failure by the Bridge Commitment Party to comply with any of
its obligations under this Commitment Letter shall prejudice the rights or
obligations of any Other Bridge Commitment Party under Similar Commitment
Letters, provided that the Bridge Commitment Party shall not be required to fund
the Bridge Commitment of an Other Bridge Commitment Party in the event that such
Other Bridge Commitment Party fails to do so, but as discussed below, it may at
its option do so, in whole or in part. The following paragraphs of this
Commitment Letter shall be applicable, mutatis mutandis, with respect to the
Bridge Commitment as if each reference therein to the Commitment were a
reference to the Bridge Commitment, each reference therein to the Commitment Fee
were a reference to the Bridge Loan Commitment Fee, each reference therein to
the Commitment Party were a reference to the Bridge Commitment Party, each
reference therein to the Commitment Parties were a reference to the Bridge
Commitment Parties, and each reference therein to the Secured Notes or the
purchase and sale of the Secured Notes were a reference to the Bridge Loan
Facility and the funding of the Bridge Loan Facility, respectively: paragraphs 4
(Information); 5 (Expenses); 6 (Confidentiality); 7(1) – (3) (Conditions to
Commitment); 8 (Conduct of Business of the Company); 9 (Indemnification;
Limitation of Liability; 10 (Termination; Survival); 11 (Limitation on
Assignments; Funding Failure); 12 (Third Party Beneficiaries); 14 (Arm’s-Length
Transaction); 15 (Additional Matters); 16 (Governing Law, etc.); 17 (Notices);
and 18

 

- 3 -



--------------------------------------------------------------------------------

(Counterparts, inclusive of the last paragraph of this Commitment Letter). The
parties agree that this Commitment Letter includes all material terms for the
funding of the Bridge Loan Commitment by the Bridge Commitment Party and is
intended to be a binding commitment for such funding effective as of the date
hereof.

Except as provided above under the “Termination; Survival” Section with respect
to extensions of the Termination Date of this Commitment Letter, the Bridge
Commitment and the Bridge Loan Term Sheet may not be amended or any term or
provision hereof waived or otherwise modified except by an instrument in writing
signed by Company and the Bridge Commitment Parties holding more than 50% of the
total Bridge Commitments (the “Majority Bridge Commitment Parties”), provided
that, (i) the Company’s and each of the relevant Bridge Commitment Parties’
consent (to the extent such Bridge Commitment Parties have a Bridge Commitment
affected thereby) shall be required with respect to (A) a decrease in the stated
interest rate of the Bridge Loan Facility, (B) an extension of the maturity date
of the Bridge Loan Facility, (C) a change in the prepayment premium or
prepayment protection provision in a manner that is adverse in any material
respect to the Bridge Commitment Parties, (D) an increase in the principal
amount of the Bridge Loan Facility in excess of $25 million, (E) a material
reduction in the collateral or a material change in the priority of the liens
securing the Bridge Loan Facility, (F) to the extent affected, a change in the
Bridge Commitment of any of such Bridge Commitment Parties, (G) an amendment to
the definition of Majority Bridge Commitment Parties, (H) any waiver or
amendment to the assignability of this Commitment Letter in respect of the
Bridge Commitment, (I) any modification, amendment or waiver of conditions 1 and
2 set forth under “Conditions to Commitment” or under “Commitments” or (J) any
amendment to clause (i) or (ii) of this proviso (together, the “Unanimous Bridge
Closing Conditions”); and (ii) the consent of the Company and the Supermajority
Bridge Commitment Parties (as hereinafter defined) shall be required to modify,
amend or waive any closing condition to the Bridge Loan Facility set forth
herein, including under the “Conditions to Commitment” Section and Exhibit E
hereto, other than the Unanimous Closing Conditions, provided, however, that no
such modification, amendment waiver or supplement shall adversely treat any of
the Bridge Commitment Parties in a different manner than any other Bridge
Commitment Parties without first obtaining the consent of such adversely treated
Bridge Commitment Parties. Except as set forth in the preceding provisions of
this paragraph, no amendment, waiver or other modification of any term or
provision of this Commitment Letter or any Similar Commitment Letter, in each
case in respect of the Bridge Commitment and the Bridge Loan Term Sheet, shall
require the consent of any of the Bridge Commitment Parties other than the
Majority Bridge Commitment Parties or, if expressly required, the Supermajority
Bridge Commitment Parties. “Supermajority Bridge Commitment Parties” shall mean
the Bridge Commitment Parties holding commitments to provide more than 66-2/3%
of the total principal amount of the Bridge Loan Facility.

The closing of the Bridge Loan Facility, the issuance of the Secured Notes, the
Exchange Offer and entry into the New ABL Facility are referred to herein
collectively as the “Transactions”.

 

2. Placement of the Secured Notes

 

- 4 -



--------------------------------------------------------------------------------

The assignment by the Commitment Party of any portion of its Commitment is
subject to the Section entitled “Limitation on Assignments;” provided that,
except as provided therein or if Company consents to novation (such consent not
to be unreasonably withheld), no such assignment shall relieve the Commitment
Party of all or any portion of its obligations hereunder at any time prior to
the funding of the Commitment Party’s Commitment. The Company has agreed that
the Note Purchase Agreements (for the period ending on the date of the issuance
of the Secured Notes) and the indentures that will govern the Secured Notes
(each, an “Indenture”) (as of and after the date of the issuance of the Secured
Notes) will require the Issuer to deliver on and after the Closing Date any and
all documentation and information necessary to satisfy the requirements of Rule
144A(d)(4) promulgated under the Securities Act. Any future offers by the
Commitment Party to potential purchasers of the Secured Notes must be to
“qualified institutional buyers” as defined in Rule 144A(a)(1) under the
Securities Act, to persons who are not “U.S. persons” as defined in Rule 902(k)
under the Securities Act or institutions that are “accredited investors” as
defined in Rule 501(A) under the Securities Act (“Note Purchasers”) and in each
case, be subject to customary provisions of the Indenture to be part of the
definitive documentation and otherwise in accordance with applicable law. The
Commitment Party hereby represents and warrants that it is acquiring the Secured
Notes for its own account (or for accounts over which it exercises investment
authority) and not with a view to distribution thereof.

 

3. Commitment Fee

As consideration for the Commitment Party’s Commitment and agreements hereunder
with respect to the Commitment, the Company agrees to pay to the Commitment
Party, for its own account, a commitment fee (“Commitment Fee”) equal to 2.0% in
aggregate in cash of the aggregate principal amount of such Commitment Party’s
Commitment pursuant to the immediately following sentence herein. The Commitment
Fee will be due and payable as follows: (i) 1% of the aggregate principal amount
of the Commitment Party’s Commitment due and payable on the date of execution
and delivery of this letter agreement by the Company; and (ii) the remaining 1%
of the aggregate principal amount of the Commitment Party’s Commitment due and
payable on the earlier to occur of (x) the Closing Date substantially
concurrently with the funding of the full amount of such Commitment Party’s
Commitment (or, if a portion of such Commitment in respect of Second Lien
Secured Notes represents amounts funded under the Bridge Loan Facility and
converted to Second Lien Secured Notes on the Closing Date, the conversion of
such Bridge Loan Facility amounts to Second Lien Secured Notes) and (y) the
closing of any Third Party Financing in lieu of the First Lien Secured Notes or
the Second Lien Secured Notes, as applicable. The Company agrees that, once
paid, the Commitment Fee or any part thereof payable hereunder will not be
refundable under any circumstances, except to the extent that a Commitment Party
is a Defaulting Commitment Party. All fees payable hereunder will be paid when
due in immediately available funds and shall not be subject to reduction by way
of set off or counterclaim.

 

4. Information

Company agrees promptly to prepare and provide to the Commitment Party all
information with respect to the Company and its subsidiaries, the Transactions
and the other transactions contemplated hereby, including all financial
information, as the Commitment Party may

 

- 5 -



--------------------------------------------------------------------------------

reasonably request. The Company hereby represents (and it shall be a condition
to the Commitment hereunder and agreement to perform the services described
herein) that all written information (other than projections with respect to the
Company and its subsidiaries (the “Projections”) that have been or will be made
available to Commitment Party and other forward looking statements and
information of a general economic or industry nature) (the “Information”) that
has been or will be made available to the Commitment Party (or the
representatives of the Commitment Parties) by the Company or any of the
Company’s representatives is or will be, when furnished, complete and correct in
all material respects and does not or will not, when furnished, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained herein not materially misleading in
light of the circumstances under which such statements are made, and the
Projections and other forward looking information that have been or will be made
available to the Commitment Party (or the representatives of the Commitment
Parties) by or on behalf of the Company or any of the Company’s representatives
have been or will be prepared in good faith based upon accounting principles
reasonably consistent with the historical audited financial statements of the
Company, as applicable, and upon assumptions that the Company believes to be
reasonable at the time made and at the time the related Projections are made
available to the Commitment Parties (or the representatives of the Commitment
Parties). The Company agrees that if at any time prior to the Closing Date any
of the representations in the preceding sentence would be incorrect if the
Information was being furnished, and such representation were being made, at
such time, then the Company will promptly supplement the Information so that
such representations will be correct under those circumstances. In effectuating
the Transactions, the Commitment Party will be entitled to use and rely
primarily on the Information without responsibility for independent verification
thereof.

 

5. Expenses

Company agrees to pay all reasonable and documented out-of-pocket costs, fees
and expenses of the Commitment Parties, including but not limited to due
diligence expenses, and reasonable fees, costs and disbursements of Paul, Weiss,
Rifkind, Wharton & Garrison LLP (“Paul, Weiss”), K&L Gates, Houlihan Lokey plus
any other specialty shipping advisors and other specialists incurred in
connection with the Transactions as reasonably requested and engaged upon prior
written consent by the Company (with such consent not to be unreasonably
withheld or delayed), regardless of whether such Transactions are consummated
(without duplication of payments under the corresponding provisions of any of
the Similar Commitment Letters). The Company shall not be required to pay for
costs, fees and expenses of individual legal counsel to any of the Commitment
Parties except as described above.

 

6. Confidentiality

This Commitment Letter is delivered to the Company on the understanding that
neither this Commitment Letter nor any of its terms or substance shall be
disclosed, by Company or any of its subsidiaries, affiliates, or its or their
directors, officers, affiliates, partners, employees, agents, advisors or other
representatives, including, without limitation, attorneys, accountants,
consultants, bankers, financial advisers and any representatives of such
advisors, directly or indirectly, to any other person except (i) to (A) the
persons parties to the Similar Commitment Letters, the RSAs and their employees,
attorneys, accountants, agents, advisors and other

 

- 6 -



--------------------------------------------------------------------------------

representatives who need to know such information and are informed of the
confidential nature of such information and such attorneys, accountants, agents,
advisors and other representatives that are or have been advised of their
obligation to keep information of this type confidential and (B) the Company’s
and its subsidiaries’ respective directors, officers, employees, attorneys,
accountants, agents, advisors and other representatives who are informed of the
confidential nature of such information and such attorneys, accountants, agents,
advisors and other representatives that are or have been advised of their
obligation to keep information of this type confidential, (ii) in any legal,
judicial, administrative or other regulatory proceeding or as otherwise required
by law or regulation or as requested by a governmental or regulatory authority
(in which case Company agrees, to the extent permitted by law, to inform the
Commitment Parties promptly in advance thereof), (iii) to the arrangers and
providers of the New ABL Facility, and (iv) the existence and contents of this
Commitment Letter may be disclosed in any prospectus or offering memorandum
relating to the Secured Notes or in connection with any public filing
requirement, provided, however, that in respect of the disclosure under this
subclause (iv) only, the breakdown of the amount of any Commitment Party’s
Commitment set forth on Exhibit A and Exhibit B hereto shall not be disclosed by
Company or any of its subsidiaries, affiliates, or its or their directors,
officers, affiliates, partners, employees, agents, advisors or other
representatives including, without limitation, attorneys, accountants,
consultants, bankers, financial advisers and any representatives of such
advisors, directly or indirectly, to any third party.

The Commitment Party shall use all nonpublic information received by it in
connection with its Commitment and the Transactions solely in connection with
the Commitment, the investment contemplated by this Commitment Letter or in
connection with the Transactions and in compliance with securities laws and
regulations and shall treat confidentially all such information and the terms
and contents of this Commitment Letter; provided, however, that nothing herein
shall prevent the Commitment Party from disclosing any such information (i) in
any legal, judicial, administrative or other regulatory proceeding or otherwise
as required by applicable law or regulation, (ii) to the persons party to the
RSAs, (iii) upon the request or demand of any governmental or regulatory
authority having jurisdiction over such Commitment Party or its affiliates (in
which case such Commitment Party shall notify Company as soon as reasonably
practicable if such notification does not violate the terms of such request or
demand or applicable law), (iv) to the employees, legal counsel, independent
auditors, professionals and other experts or agents of the Commitment Party who
need to know such information and are informed of the confidential nature of
such information and are or have been advised of their obligation to keep
information of this type confidential, (v) to any of its affiliates solely in
connection with the Commitment and the related transactions (provided that such
affiliate is advised of its obligation to retain such information as
confidential, and the Commitment Party shall be responsible for their
affiliates’ compliance with this paragraph), (vi) to the extent any such
information becomes publicly available other than by reason of disclosure by the
Commitment Party in breach of this Commitment Letter or from a source not known
by the Commitment Party (or not known by the Commitment Party to be bound by
confidentiality obligations to the Issuer), and (vii) to the extent applicable,
and only in respect of the information received in connection with the
Commitment, for purposes of establishing a “due diligence” defense.

 

- 7 -



--------------------------------------------------------------------------------

Not later than the end of the first business day following the occurrence of
(x) the Closing Date or (y) the Termination Date (as defined herein), whichever
is earlier, in each case, the Company shall take such steps as are necessary,
which may include the furnishing of a Current Report on Form 8-K with the
Securities and Exchange Commission, to make public all material non-public
information under the federal securities laws with respect to the Company or its
securities provided to the Commitment Party hereunder (“Material Non-Public
Information”). In the event that (i) the Company fails to timely disclose
publicly the Material Non-Public Information or (ii) the Commitment Party
believes in its good-faith judgment and upon advice of counsel that
notwithstanding any such disclosure the Commitment Party still possesses
Material Non-Public Information, the Commitment Party shall be permitted to
disclose publicly any such Evaluation Materials that it determines might
reasonably be considered to be Material Non-Public Information (but not
including any proprietary information with respect to pricing or any customer
information, provided that such information shall not restrict the Commitment
Party after the Termination Date) without incurring any liability to the
Company; provided, however, that the Company shall be afforded 2 business days’
prior written notice of the intent of the Commitment Party and each of its
affiliates and each of the respective officers, directors, partners, trustees,
employees, affiliates, stockholders, advisors, managers, owners, partners,
agents, attorneys-in-fact, representatives and controlling persons of each of
the foregoing to disclose such Material Non-Public Information and the form of
such proposed disclosure.

 

7. Conditions to Commitment

The funding of the Commitment of the Commitment Party is subject solely to the
following conditions precedent:

 

  1. The RSA of the Commitment Party shall not have been terminated pursuant to
Section 5 (Termination) thereof;

 

  2. The Commitment Party shall have not discovered or otherwise became aware of
any information not previously disclosed to it that is inconsistent in a
material and adverse manner with the information provided to it prior to the
date hereof, in respect of the business, assets, liabilities, operations,
condition (financial or otherwise), operating results, projections or prospects
of the Company and its subsidiaries, taken as a whole;

 

  3. The Commitment Fee shall have been paid to the Commitment Party when due,
as set forth in the “Commitment Fee” Section hereunder; and

 

- 8 -



--------------------------------------------------------------------------------

  4. The legal and documentary conditions described on Exhibit G and the other
conditions set forth herein shall, subject to the “Amendment” Section set forth
below or Section 16 (Amendments) of the RSA, as applicable, have been satisfied.

Company shall work in good faith with the Commitment Party to prepare and agree
on the forms of all definitive documentation relating to its investment as
promptly as practicable, in each case on terms consistent with this Commitment
Letter and the RSAs and otherwise mutually reasonably acceptable to the Borrower
and the Commitment Party. The parties agree that this Commitment Letter and the
RSA include all material terms for the purchase of the Secured Notes by the
Commitment Party and is intended to be a binding commitment for purchase
effective as of the date hereof.

 

8. Conduct of Business of the Company.

From the date hereof until the Closing Date, the Company shall, and shall cause
each of its subsidiaries to, other than actions in furtherance of the
Restructuring, conduct its domestic business and operations in the ordinary
course of business consistent with past practice and use commercially reasonable
efforts to (i) preserve intact its present business organization, (ii) keep
available the services of its directors, officers and key employees,
(iii) maintain good relationships with its customers, suppliers, lenders and
others having material business relationships with it and (iv) manage its
working capital (including the timing of collection of accounts receivable and
of the payment of accounts payable and the management of inventory) in the
ordinary course of business.

 

9. Indemnification; Limitation of Liability

Company hereby agrees to indemnify and hold harmless the Commitment Party and
each of its affiliates and each of their respective officers, directors,
partners, trustees employees, affiliates, stockholders, advisors, managers,
owners, partners, agents, attorneys-in-fact, representatives and controlling
persons of each of the foregoing (each, an “Indemnified Person”) from and
against any and all losses, claims, damages, liabilities and costs and expenses
(including, without limitation, reasonable and documented fees and disbursements
of outside counsel and advisors but excluding in any event lost profit or claims
therefor) (“Losses”) to which any such Indemnified Person may become subject,
arising out of or in connection with or relating to this Commitment Letter, the
Transactions or the transaction documents and the transactions contemplated
thereby, or any breach by Company of this Commitment Letter, the Transactions,
or the transaction documents and the transactions contemplated thereby, or any
claim, suit, litigation, investigation, action or proceeding (each, a “Claim”)
relating thereto, regardless of whether any Indemnified Person is a party
thereto or whether such Claim is brought by Company, any of its affiliates or a
third party, and to reimburse each Indemnified Person upon demand for all legal
and other expenses reasonably incurred by it in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve
or serving as a witness with respect to, any Claim relating to the foregoing
(including, without

 

- 9 -



--------------------------------------------------------------------------------

limitation, in connection with the enforcement of the indemnification
obligations set forth in this Section), irrespective of whether the Commitments
or any other Transactions contemplated by the Restructuring are consummated;
provided, however, that no Indemnified Person will be entitled to indemnity
hereunder in respect of any Loss to the extent that it is found by a final,
non-appealable judgment of a court of competent jurisdiction that such Loss
resulted from (i) the bad faith, gross negligence or willful misconduct of such
Indemnified Person or its affiliates or any of their respective officers,
directors, partners, trustees employees, affiliates, stockholders, advisors,
managers, owners, partners, agents, attorneys-in-fact, representatives or
controlling persons (such persons in respect of an Indemnified Person, such
Indemnified Person’s “Related Persons”) or (ii) any material breach of this
Commitment Letter by such Indemnified Person.

In no event will the Commitment Party or any of its affiliates or any of their
respective officers, directors, partners, trustees, employees, affiliates,
stockholders, advisors, managers owners, partners, agents, attorneys in fact,
representatives or controlling persons be liable for consequential, indirect,
punitive or special damages as a result of any failure to purchase the Secured
Notes or otherwise in connection with the Transactions contemplated by this
Commitment Letter and the Restructuring. Except in the case of gross negligence,
willful misconduct or bad faith of such person or such person’s Related Persons,
no such person will be liable for any damages arising from the use by
unauthorized persons of any written information, any financial projections or
any other materials sent through electronic, telecommunications or other
information transmission systems.

 

10. Termination; Survival

The Commitment Party’s Commitment and all other obligations under this
Commitment Letter will be terminated upon the earliest of (i) the termination of
this Commitment Letter by mutual consent of the Supermajority Commitment Parties
(as defined below) and the Company; (ii) the failure by the Company or any of
its subsidiaries to perform their material obligations under the Commitment
Letter (with any failure to perform remaining uncured after three days of a
responsible officer of the Company’s knowledge thereof); (iii) the date of
termination or expiration, in each case in their entirety, of any RSA, in
accordance with its terms (or if any RSA is determined to be unenforceable by a
final non-appealable order of a court of competent jurisdiction);
(iv) September 30, 2011 or such later date to which such deadline is extended;
and (v) the date on which each of the following events described in clauses
(A) through (E) have occurred; (A) any of the Commitment Parties shall have
failed to fund or provide adequate assurances of its readiness to fund or
repudiated in writing its obligation to fund gross cash proceeds equal to the
dollar amount of its Commitment (the amount of such deficit, the “Commitment
Default Amount”), (B) such breach or anticipatory breach of this Commitment
Letter or the Similar Commitment Letters has not been remedied through the
exercise of rights provided in this Commitment Letter or otherwise, (C) some or
all of the Other Commitment Parties shall have been provided at least five days’
prior written notice of their right to increase their respective commitments
under the Similar Commitment Letters and/or to assume the applicable commitment
of such Defaulting Commitment Party and the aggregate amount of commitment
increases and/or assumptions (if any) which such Commitment Parties shall have
offered to commit to provide (in their respective sole discretion) shall be less
than the Commitment Default Amount (the amount of such deficit, the “Funding Gap
Amount”), (D) the aggregate amount (if any) of the applicable commitments of
such Defaulting Commitment Party

 

- 10 -



--------------------------------------------------------------------------------

assumed by any other entity shall be less than the Funding Gap Amount and
(E) Company shall have provided written notice to each of the Commitment Parties
terminating this Commitment Letter and the Similar Commitment Letters (any such
date, the “Termination Date”).

This Section entitled “Termination; Survival” may at any time (whether before or
after its scheduled expiration or termination in accordance with its terms) be
amended by an instrument in writing signed by Company and the Supermajority
Commitment Parties to extend the Termination Date if it would otherwise
terminate pursuant to clauses (ii), (iii), (iv) or (v) of the preceding
paragraph, for one or more consecutive 10 day periods; provided that in no event
shall the date in clause (iv) of the first sentence of the preceding paragraph
be extended past December 31, 2011 without the consent of each Commitment Party.

There shall be no liability for indirect, special, punitive or consequential
damages in connection with activities related to the Transactions under this
Commitment Letter on the part of any Commitment Party or Company or any of its
subsidiaries. The following Sections shall remain in full force and effect until
the execution and delivery of Definitive Documentation (as defined on Exhibit
G): “Confidentiality;” “Termination; Survival;” “Expenses;” “Indemnification;
Limitation of Liability;” “Specific Performance;” and “Additional Matters.”

“Supermajority Commitment Parties” shall mean the Commitment Parties holding
commitments to provide more than 66-2/3% of the total principal amount of the
Secured Notes.

 

11. Limitation on Assignments; Funding Failure

This Commitment Letter is not assignable by the Company without the prior
written consent of the Commitment Parties. The Commitment Party may assign its
Commitment hereunder to, in whole or in part, to any of its affiliates or to any
fund or account managed or advised by the Commitment Party or the Commitment
Party’s investment advisor, provided, however that no such assignment shall
release the Commitment Party from its obligations to Company hereunder unless
Company has given its prior written consent to such assignment and such assignee
has assumed in writing all obligations of the Commitment Party hereunder. Any
purported assignment made other than in accordance with this paragraph shall be
null and void.

Notwithstanding any other provision of this Commitment Letter, in the event a
deficit arises from the failure of any of the Commitment Parties (a “Defaulting
Commitment Party”) to fund or provide adequate assurances of its readiness to
fund its Commitment on the Closing Date and such failure is not otherwise
remedied (whether through the exercise of specific performance rights provided
herein or otherwise), Company shall have the right to require the Defaulting
Commitment Party to assign its Commitment to either (i) another of the
Commitment Parties (with the consent of each of such Commitment Parties who is
the assignee of such Commitment) or (ii) another entity that assumes in writing
all of such Commitment hereunder. For the avoidance of doubt, Company may pay to
such assignee such fees or other consideration as it determines appropriate in
consideration for such assignment.

 

12. Third Party Beneficiaries

This Commitment Letter is intended to be solely for the benefit of the parties
hereto, the Indemnified Parties, and their respective successors and assigns.
Nothing herein, express or implied, is intended to or shall confer upon any
other third party any legal or equitable right,

 

- 11 -



--------------------------------------------------------------------------------

benefit, standing or remedy of any nature whatsoever under or by reason of this
Commitment Letter.

 

13. Amendment

Except as provided above under the “Termination; Survival” Section with respect
to extensions of the Termination Date of this Commitment Letter, this Commitment
Letter may not be amended or any term or provision hereof waived or otherwise
modified except by an instrument in writing signed by Company and the Commitment
Parties holding more than 50% of the total Commitments (the “Majority Commitment
Parties”), provided that, (i) the Company’s and each of the relevant Commitment
Parties’ consent (to the extent such Commitment Parties have a Commitment
affected thereby) shall be required with respect to (A) a decrease in the stated
interest rate of the Secured Notes, (B) an extension of the maturity date of the
Secured Notes, (C) a change in the prepayment premium or prepayment protection
provision in a manner that is adverse in any material respect to the Commitment
Parties, (D) an increase in the principal amount of the Secured Notes in excess
of $225 million for the First Lien Secured Notes and $100 million for the Second
Lien Secured Notes, (E) an increase in the commitments under the New ABL
Facility in excess of $125 million, (F) a material reduction in the collateral
or a material change in the priority of the liens securing the Secured Notes,
(G) to the extent affected, a change in the Commitment Amount of any of such
Commitment Parties, (H) an amendment to the definition of Majority Commitment
Parties or Supermajority Commitment Parties, (I) any waiver or amendment to the
assignability of this Commitment Letter in respect of the Commitments, (J) any
modification, amendment or waiver of the conditions set forth under “Conditions
to Commitment”, the 1st condition (“Exchange Offer, New ABL Facility”) set forth
on Exhibit G, the 3rd condition (“Absence of Defaults”) set forth on Exhibit G
with respect to a default in respect of covenants to be included in the Note
Purchase Agreements as set forth above under “Commitments” Section or the 22nd
condition (“Information Verification”) set forth on Exhibit G, (K) any amendment
to clause (i), (ii) or (iii) of this proviso to the Section “Amendment”
(together, the “Unanimous Closing Conditions”); (ii) except as specifically set
forth therein, the consent of Company and Supermajority Commitment Parties shall
be required with respect to any amendments to the “Termination; Survival”
Section; and (iii) the consent of the Company and the Supermajority Commitment
Parties shall be required to modify, amend or waive any closing condition set
forth herein, including under “Conditions to Commitment” and Exhibit G hereto,
other than the Unanimous Closing Conditions, provided, however, that no such
modification, amendment waiver or supplement shall adversely treat any of the
Commitment Parties in a different manner than any other Commitment Parties
without first obtaining the consent of such adversely treated Commitment
Parties. Except as set forth in the preceding provisions of this paragraph, no
amendment, waiver or other modification of any term or provision of this
Commitment Letter or any Similar Commitment Letter shall require the consent of
any of the Commitment Parties other than the Majority Commitment Parties or, if
expressly required, the Supermajority Commitment Parties.

 

14. Arm’s-Length Transaction

In connection with all aspects of each transaction contemplated by this
Commitment Letter, the Company acknowledges and agrees that: (i) the Commitments
and any other transactions described in this Commitment Letter are arm’s-length
commercial transactions between the

 

- 12 -



--------------------------------------------------------------------------------

Company and its subsidiaries, on the one hand, and the Commitment Parties, on
the other hand, and the Company is capable of evaluating and understanding and
does understand and accept the terms, risks and conditions of the transactions
contemplated by this Commitment Letter; (ii) in connection with the process
leading to such transactions, the Commitment Parties are and have been acting
solely as principals and are not the financial advisors or fiduciaries for the
Company or any of its subsidiaries or their respective affiliates, or
stockholders, creditors (other than each Commitment Party itself) or employees
or any other party; (iii) the Commitment Parties have not assumed nor will they
assume an advisory or fiduciary responsibility in the Company’s or any of its
subsidiary’s or their respective affiliates’ favor with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether the Commitment Parties have advised or are currently advising the
Company or any of its subsidiaries or their respective affiliates on other
matters) and the Commitment Parties have no obligation to the Company or any of
its subsidiaries or their respective affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth in this
Commitment Letter and the other documents relating to the Transactions; (iv) the
Commitment Parties and their respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from the Company’s and
its subsidiaries’ and their respective affiliates’ interests and the Commitment
Parties have no obligation to disclose any of such interests by virtue of their
execution, delivery and performance of this Commitment Letter or any advisory,
agency or fiduciary relationship; and (v) the Commitment Parties have not
provided any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby and the Company has consulted its own
legal, accounting, regulatory and tax advisors to the extent the Company has
deemed appropriate. The Company, on behalf of itself and its subsidiaries,
hereby waives and releases, to the fullest extent permitted by law, any claims
that the Company or any of its subsidiary may have against the Commitment
Parties with respect to any breach or alleged breach of fiduciary duty with
respect to the transactions contemplated hereby.

 

15. Additional Matters

The Commitment Party hereby notifies the Company that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), the Commitment Party and each Note
Purchaser may be required to obtain, verify and record information that
identifies the Issuer and each of the Guarantors, which information includes the
name and address of the Issuer and each of the Guarantors and other information
that will allow the Commitment Party and each Note Purchaser to identify the
Issuer and each of the Guarantors in accordance with the Patriot Act. This
notice is given in accordance with the requirements of the Patriot Act and is
effective for the Commitment Party and each Note Purchaser.

 

16. Governing Law, etc.

Each party hereto agrees for itself and its affiliates that any suit or
proceeding arising in respect to this Commitment Letter or the purchase and sale
of the Secured Notes contemplated hereby may be tried exclusively in the U.S.
District Court for the Southern District of New York, or if that court does not
have subject matter jurisdiction, in any state court located in the City and
County of New York; and each party hereto agrees for itself and its affiliates
to submit to the exclusive jurisdiction of, and to venue in, such courts. Any
right to trial by jury with respect to

 

- 13 -



--------------------------------------------------------------------------------

any action or proceeding arising in connection with, or as a result of, this
Commitment Letter or the purchase and sale of the Secured Notes contemplated
hereby is hereby waived by the parties hereto. This Commitment Letter shall be
governed by and construed in accordance with the laws of the State of New York
without regard to such state’s choice of law provisions which would require the
application of the law of any other jurisdiction.

 

17. Notices

All notices, requests and other communications hereunder must be in writing and
will be deemed to have been duly given only if delivered personally or by
electronic mail transmission with first class mail confirmation to the parties
at the following addresses or email addresses:

If to the Company:

Horizon Lines, Inc.

Michael T. Avara

4064 Colony Road, Suite 200

Charlotte, North Carolina 28211

with a copy to (which shall not constitute notice):

Edward O. Sassower

Joshua A. Sussberg

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

If to the Commitment Party:

To the addresses and email addresses set forth on the signature

pages hereto.

with a copy to (which shall not constitute notice):

Andrew N. Rosenberg

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

 

18. Counterparts

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in .pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter is the only agreement (other
than the RSAs) that has been entered into among the parties hereto with respect
to the

 

- 14 -



--------------------------------------------------------------------------------

Secured Notes and sets forth the entire understanding of the parties with
respect thereto and supersedes any prior written or oral agreements among the
parties hereto (other than the RSAs) with respect to the Secured Notes.

 

- 15 -



--------------------------------------------------------------------------------

Please confirm that the foregoing is in accordance with the Company’s
understanding by signing and returning to the Commitment Party the enclosed copy
of this Commitment Letter, on or before noon (New York time) on August 26, 2011,
whereupon this Commitment Letter will become binding between the Commitment
Party and the Company. If (x) this Commitment Letter has not been signed and
returned as described in the preceding sentence by such date or (y) Similar
Commitment Letters have not been signed by the Other Commitment Parties which
(together with this Commitment Letter) provide for commitments for the purchase
of all of the Secured Notes set forth on Exhibit A and B, this offer will
terminate on such date.

 

Very truly yours,

[COMMITMENT PARTY]

on behalf of certain funds and/or accounts that it manages and/or advises

By:    

Name:

 

Title:

 

ACCEPTED AND AGREED AS OF AUGUST     , 2011:

HORIZON LINES, INC.

 

By:    

Name:

 

Title:

 

 

- 16 -



--------------------------------------------------------------------------------

Exhibit A

ALLOCATION OF FIRST LIEN SECURED NOTES

 

Commitment Party

   Total Principal Amount of
First Lien Secured Notes
to be Purchased
by Commitment Party      Percentage of Total
Principal Amount of First
Lien Secured Notes to be
Purchased by
Commitment Party      $ [x]         [x ]% 

Total

   $ 225,000,000         100 % 



--------------------------------------------------------------------------------

Exhibit B

ALLOCATION OF SECOND LIEN SECURED NOTES

 

Commitment Party

   Total Principal Amount of
Second Lien Secured
Notes to be Purchased
by Commitment Party     Percentage of Total
Principal Amount of
Second Lien Secured
Notes to be Purchased by
Commitment Party      $ [x ]      [x ]% 

Total

   $ 100,000,000        100 % 

 



--------------------------------------------------------------------------------

Exhibit E

Summary of Terms for $25,000,000 Bridge Loan Facility

This term sheet (the “Term Sheet”) sets forth certain of the principal terms of
a new $25 million term loan, to be provided pursuant to a credit agreement
substantially in the form (subject to the exceptions described herein) of that
certain Credit Agreement dated as of August 8, 2007 (as amended, modified,
extended, restated, replaced or supplemented from time to time (the “Wells Fargo
Credit Agreement”)) among Horizon Lines, Inc. (the “Company” or “Borrower”), the
subsidiaries of the Borrower as may from time to time become a party thereto
(collectively, the “Guarantors”), the lenders and financial institutions from
time to time party thereto and Wells Fargo Bank, N.A. (successor-by-merger to
Wachovia Bank, National Association), as administrative agent (in such capacity,
the “Administrative Agent”), being committed to by certain holders of the
Company’s 4.25% Convertible Senior Notes in connection with the broader
restructuring (the “Restructuring”), as described in the Restructuring Support
Agreements dated as of June 1, 2011, as amended (as may be further amended,
modified or supplemented from time to time, each, an “RSA” and collectively, the
“RSAs”) by and between the Company and its subsidiaries and the holders set
forth on the respective signature pages of each RSA.

This Term Sheet does not include a description of all of the terms, conditions
and other provisions that are to be contained in the definitive documentation
governing such matters. Capitalized terms used herein but not otherwise defined
shall have the meanings given to them in the Wells Fargo Credit Agreement.

 

DESCRIPTION:   

New credit agreement (the “Credit Agreement”) substantially in the form of the
Wells Fargo Credit Agreement but with exceptions to be mutually agreed upon (but
in any event excluding the Credit Agreement’s financial covenants and not more
restrictive on the Company and its subsidiaries in any material respect (except
as specified herein) than the corresponding provisions of the Wells Fargo Credit
Agreement). Pursuant to the Credit Agreement, the Bridge Loan Lenders (defined
below) shall fund on the Bridge Loan Closing Date (defined below) into the
Escrow Account (defined below) $25,000,000 in the aggregate (the “Committed
Amount”), to be made available to the Borrower in the form of term loans (each,
a “Bridge Loan”) on the Bridge Loan Closing Date and from time to time
thereafter upon request by the Borrower pursuant to the terms and conditions
described herein (the “Bridge Loan Facility”).

 

The cash proceeds of the Bridge Loan, to the extent not utilized on the Bridge
Loan Closing Date, shall not be funded as loans to the Borrower but instead
shall be deposited in the escrow account (the “Escrow Account”) maintained by
the administrative agent for the Bridge Loan Facility (in such capacity, the
“Agent”, which shall be a financial institution proposed by the Bridge Loan
Lenders (as defined below), in any case reasonably satisfactory to the Company).
Any proceeds maintained in such Escrow Account shall not constitute property of
the Borrower and shall not constitute collateral securing any obligations under
the Wells

 

E-1



--------------------------------------------------------------------------------

   Fargo Credit Agreement. The arrangements and expenses for establishment of
such Escrow Account shall be reasonably satisfactory to the Bridge Loan Lenders.
Any disbursements from the Escrow Account shall constitute Bridge Loans under
the Credit Agreement. In order to receive the Bridge Loans (which shall be
released from the Escrow Account upon the date of receipt of a conforming
certificate), the Company shall deliver to the Agent a certificate from a
responsible officer, certifying that (i) all conditions precedent to an
extension of Bridge Loans made on or after the Bridge Loan Closing Date set
forth in the Credit Agreement shall be satisfied as of the date of such request
(which conditions precedent shall be limited to satisfaction as of such date of
the condition set forth below regarding the RSAs not being terminated, absence
of a MAC (as defined in the RSAs), no defaults under the Credit Agreement, and
delivery of an officers certificate with a customary “bring down of
representations and warranties), (ii) except in the case of Bridge Loans being
applied for the purposes described in (iii)(c) below, as of such date, no (or
insufficient) revolving loans are available under the Wells Fargo Credit
Agreement, and (iii) the proceeds of the Bridge Loans shall, within one business
day, be used by the Company for payment of (a) costs and expenses in connection
with actions described and agreed to by the Exchanging Holders or their
representative prior to the date of the Commitment Letter to which this Exhibit
E is attached, (b) working capital needs of the Company caused by any unexpected
material adverse changes in vendor terms, (c) fees and expenses (including
interest expense under the Bridge Loans and as contemplated by the RSAs and the
Commitment Letter) relating to the Bridge Loan Facility and the Restructuring,
(d) payment of settlement expenses previously disclosed, and/or (e) other
ordinary course business expenses that are incurred. AGENT    Cantor Fitzgerald
Securities BORROWER AND GUARANTORS:    Same as Wells Fargo Credit Agreement
(collectively, the “Credit Parties”). BRIDGE LOAN TERM LENDERS:    Certain
Exchanging Holders (collectively, the “Bridge Loan Lenders”). SECURITY:    The
Bridge Loan and the guaranties thereof will be secured by a second priority
perfected security interest in the same collateral securing all Loans and Credit
Party Obligations under the Wells Fargo Credit Agreement (with exceptions to
permit actions required to perfect security interests on collateral that cannot
be perfected by the filing of UCC financing statements to be completed within 30
days of the Bridge Loan Closing Date if such

 

E-2



--------------------------------------------------------------------------------

   security interests cannot be perfected prior to the Bridge Loan Closing Date
after the exercise of commercially reasonable efforts). INTEREST RATES:   

The interest rate applicable to the Committed Amount and outstanding Bridge
Loans shall be 15% per annum, payable on the last business day of each month, in
arrears.

Default interest of 2%, payable upon the occurrence and during the continuance
of an event of default, on demand.

BRIDGE LOAN CLOSING DATE:    August 26, 2011 (subject to launch of the exchange
offer contemplated by the Transactions as such term is defined in Summary of
Proposed Terms and Conditions dated August 26, 2011 (the “Restructuring Term
Sheet”) relating to certain proposed restructuring transactions for the Company.
FEES TO BRIDGE LOAN LENDERS:    An upfront fee of 3% of the aggregate principal
amount of the Bridge Loan shall be earned as of the date hereof and payable, in
cash, on the earlier to occur of (i) the Closing Date (as defined in the RSAs)
and (ii) the Bridge Loan Closing Date (as defined in this Term Sheet). MATURITY
DATE:    One hundred twenty (120) days from the Bridge Loan Closing Date, except
that the Bridge Loan shall mature upon the closing of the Transactions, and the
Credit Agreement shall provide that upon such maturity the principal amount of
the Bridge Loan and any amounts in the Escrow Account not theretofore funded to
the Borrower (which on such date shall be released from the Escrow Account and
funded to the Borrower) will be exchanged for $25 million in “Second Lien
Secured Notes” (as defined in the Restructuring Term Sheet)). AMORTIZATION:   
None. REPRESENTATIONS AND WARRANTIES; COVENANTS:    Substantially similar to
those in the Wells Fargo Credit Agreement, subject to agreed upon exceptions
(excluding any financial covenants).

OTHER

MODIFICATIONS FROM WELLS FARGO CREDIT AGREEMENT:

  

To be agreed, including the following:

 

Events of Default: modifications as agreed, including the following
“Restructuring Events of Default”: (i) Company’s breach of any of its material
obligations under each RSA and the Restructuring Term Sheet incorporated
therein; or (ii) Company’s failure to issue the First Lien Secured Notes and the
Second Lien Secured Notes (each as defined in the RSA) and close the Exchange
Offer, each on terms and conditions described in the

 

E-3



--------------------------------------------------------------------------------

   RSA, by September 30, 2011 or such later date to which such deadline is
extended pursuant to the RSAs. INTERCREDITOR AGREEMENT:    Terms of an
intercreditor agreement (subordinating the liens under the Bridge Loan Facility
to the liens securing the Wells Fargo Credit Agreement obligations) to be
mutually agreed upon by the parties and the lenders under the Wells Fargo Credit
Agreement. CLOSING DATE CONDITIONS PRECEDENT:   

•     No default or event of default under the Credit Agreement or any of the
other definitive loan documents (collectively, the “Credit Documents”) for the
Bridge Loan Facility shall have occurred and be continuing.

 

•     The representations and warranties of the Credit Parties shall be true and
correct in all material respects immediately prior to, and after giving effect
to, funding on the Bridge Loan Closing Date, except to the extent that any such
representation or warranty expressly relates only to an earlier date, such
representation or warranty shall only be true and correct in all material
respects as of such earlier date.

 

•     The making of the Bridge Loan shall not violate any requirement of
applicable law and shall not be enjoined, temporarily, preliminarily or
permanently.

 

•     Borrower shall have delivered a timely borrowing notice, requesting
funding of the Bridge Loan.

 

•     Any necessary amendments to the Wells Fargo Credit Agreement shall have
been executed.

 

•     Borrower shall have taken such action as necessary to perfect the security
interests under the Bridge Loan Facility, including with respect to the Vessel
Fleet Mortgage, subject to the qualifications set forth above under the heading
“Security”.

 

•     The Credit Parties shall have (i) delivered an updated Perfection
Certificate and updated schedules to the Security Documents (with exceptions to
permit agreed upon deliveries consistent with the description set forth above
under the heading “Security” to be completed within a period following the
Bridge Loan Closing Date to be mutually agreed), (ii) delivered legal opinions
customary

 

E-4



--------------------------------------------------------------------------------

  

for a financing of this type and (iii) satisfied other customary closing
conditions.

 

•     The RSA of the Bridge Commitment Party shall have been executed and shall
not have been terminated pursuant to Section 5 (Termination) thereof.

 

•     The Borrower shall have paid all reasonable unpaid fees and expenses of
Paul, Weiss, Rifkind, Wharton & Garrison LLP and K&L Gates plus any reasonable
and documented fees (to the extent customary and agreed to in writing by the
Borrower) and out-of-pocket costs of the Agent.

 

•     The exchange offer contemplated by the Transactions shall have been
commenced concurrently with the closing.

 

•     Notwithstanding anything to the contrary herein, none of the events or
items referenced on Schedule I to the Secured Notes Commitment Letter to which
this Exhibit E is attached shall result in failure to satisfy any condition
precedent to the Bridge Loan Closing Date.

GOVERNING LAW:    New York governing law and consent to exclusive New York
jurisdiction.

 

E-5



--------------------------------------------------------------------------------

Exhibit F

ALLOCATION OF BRIDGE LOAN COMMITMENTS

 

Commitment Party

   Total Principal Amount
of Bridge Loan Commitment     Percentage of
Total Amount
of Bridge
Loan Commitment      $ [X ]      [X ]% 

Total

   $ 25,000,000        100 % 



--------------------------------------------------------------------------------

Exhibit G

Legal and Documentary Conditions

In addition to the conditions described in the body of the Commitment Letter,
the obligations of each Commitment Party under the Commitment Letter to fund its
Commitment with respect to the Secured Notes are subject to the satisfaction or
waiver (in accordance with the “Amendments” Section thereof) of the following
additional conditions precedent (capitalized terms used and not otherwise
defined in this Exhibit G have the meanings given to them in the Commitment
Letter or Exhibit C and D, as applicable):

1. Exchange Offer, New ABL Facility. The Exchange Offer and entry into the New
ABL Facility shall be consummated pursuant to the RSAs substantially
simultaneously with the purchase of the Secured Notes and no provision thereof
shall have been amended or waived (and, in the case of the New ABL Facility, no
consent to deviation from the requirements thereof shall have been granted by
the lenders thereunder), in each case, in any material respect adverse to the
Commitment Parties, solely in their capacity as providers of their respective
Commitment.

2. Financing Terms. The terms of the Secured Notes, the terms and conditions of
the Convertible Secured Notes and the New ABL Facility (including but not
limited to terms and conditions relating to the interest rate, fees,
amortization, maturity, subordination, covenants, events of default and
remedies), shall be consistent in all material respects with the terms set forth
herein and in the RSAs and otherwise reasonably satisfactory in all respects to
the Commitment Parties.

3. Absence of Defaults. There shall not exist any default or event of default on
the Closing Date under the Indenture after giving effect to the use of the
proceeds of the Secured Notes. There shall not exist any default or event of
default on the Closing Date under the Note Purchase Agreements.

4. Trustees. The trustee under the indenture governing the First Lien Secured
Notes, the trustee under the indenture governing the Second Lien Secured Notes
and the trustee under the indenture governing the Convertible Secured Notes
shall not have taken action that would reasonably be expected to adversely
affect (in any material respect) the consummation of any of the Transactions on
the Closing Date and shall have taken no action that challenges the validity or
effectiveness of the procedures used by the Company in the making the Exchange
Offer or the Consent Solicitation.

5. Definitive Documentation; Customary Closing Documents. The parties shall have
executed and delivered (or be willing to execute and deliver) for the First Lien
Secured Notes and the Second Lien Secured Notes (a) the respective Note Purchase
Agreements, containing a 10b-5 representation in connection with any transaction
contemplated by the Restructuring, including the Exchange Offer, as to the
information contained in the S-4 registration statement filed, and agreed upon
indemnities plus other terms, consistent in all material respects with this
Commitment Letter, by and among the Issuer and the other parties thereto
(including a representation by each purchaser thereunder that it is either a
“qualified institutional buyer” or an institution that is an “accredited
investor” (each as defined in the Security Act)), except that as the Commitment
Parties are not underwriters, there shall be no requirement for an offering
memorandum or other offering documentation beyond the documentation and
information necessary to satisfy the requirements of Rule 144A(d)(4)

 

G-1



--------------------------------------------------------------------------------

promulgated under the Securities Act; (b) the indenture governing the First Lien
Secured Notes consistent with the terms set forth in Exhibit C and otherwise
containing customary terms for the First Lien Secured Notes issued in a private
placement and eligible for resale on a “144A-for-life” basis; (c) the indenture
governing the Second Lien Secured Notes consistent with the terms set forth in
Exhibit D and otherwise containing customary terms for the Second Lien Secured
Notes issued in a private placement and eligible for resale on a “144A-for-life”
basis; and (d) pledge and security agreements covering the collateral for the
First Lien Secured Notes and the Second Lien Secured Notes; in each of cases
(a) through (d) in form and substance consistent in all material respects with
this Commitment Letter and otherwise reasonably satisfactory to the
Supermajority Commitment Parties and the Company (collectively, the “Definitive
Documentation”); and the Commitment Parties shall have received customary
closing certificates (including a solvency certificate of a financial officer as
to the solvency of the Borrower and its subsidiaries, taken as a whole, after
giving effect to the Transactions), customary legal opinions (for the avoidance
of doubt, other than a 10b-5 letter), customary corporate documents, customary
evidence of corporate authority, and customary certificates of good standing in
the Loan Parties’ respective jurisdictions of formation.

6. Representations and Warranties. The representations and warranties made by
the Company and its subsidiaries herein, or which are contained in any
certificate furnished at any time under or in connection herewith shall (i) with
respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the Closing Date as if made
on and as of such date (except for those which expressly relate to an earlier
date).

7. Bankruptcy. There shall be no bankruptcy or insolvency proceedings pending
with respect to the Company or any subsidiary thereof.

8. Discharge of Existing Debt. After giving effect to the Transactions, the
Company and its subsidiaries shall have (A) no outstanding indebtedness other
than (i) up to $280 million of Convertible Secured Notes, (ii) $325 million of
Secured Notes, (iii) borrowings under the New ABL Facility; and (iv) existing
Notes that have not been tendered into the Exchange Offer in an aggregate
principal amount not exceeding the amount permitted to remain outstanding after
the Closing Date under the terms of the RSAs; and (B) no liens in respect of
borrowed money, other than liens permitted by or expressly provided for under
the New ABL Facility, Bridge Loan Facility or the indentures governing the First
Lien Secured Notes and the Second Lien Secured Notes and/or liens outstanding
immediately prior to the Closing Date (and not securing the First Lien
Facility).

9. Expenses. All expenses, including legal fees, required to be paid to the
Commitment Parties under the “Expenses” Section of this Commitment Letter shall
have been paid in full.

10. Litigation. Except as disclosed in the RSAs, there shall not have been
instituted, threatened or be pending against, or with respect to, the Company or
any of its subsidiaries any action, bankruptcy or insolvency, injunction,
proceeding, application, order, claim counterclaim or investigation (whether
formal or informal) (and there shall have been no material adverse development
to any action, application, claim counterclaim or proceeding currently
instituted, threatened or pending) before or by any stock exchange, court

 

G-2



--------------------------------------------------------------------------------

or any governmental, regulatory or administrative agency or instrumentally,
domestic or foreign, or by any other person, domestic or foreign, in connection
with the Transactions that would or would reasonably be expected to
(i) prohibit, prevent, restrict or delay consummation of any of the
Transactions, or (ii) impose burdensome restrictions on the Transactions.

11. Intercreditor Agreement. The agent, on behalf of itself and the lenders,
under the New ABL Facility shall have entered into an intercreditor agreement
(the “Intercreditor Agreement”) with the trustee on behalf of the purchasers of
the First Lien Secured Notes, the trustee on behalf of the purchasers of the
Second Lien Secured Notes and the trustee on behalf of the holders of new
Convertible Secured Notes that is not materially less favorable to the holders
of the First Lien Secured Notes and the holders of the Second Lien Secured Notes
than the terms described on Exhibit C and D, respectively.

12. Audited Financial Statements. The Commitment Parties shall have received
audited consolidated balance sheets and related statements of operations,
stockholder’s equity and cash flows, together with all footnotes thereto,
accompanied by the reports thereon of the accountants of the Company and its
subsidiaries as of and for the three most recently completed fiscal years ended
at least ninety days before the Closing Date, which (x) were prepared in
accordance with the books of account and other financial records of the Company,
(y) except as disclosed in the Secured Notes and schedules thereto, have been
prepared in accordance with generally accepted accounting principles in the
United States (“GAAP”), consistently applied without modification of the
accounting principles used in the preparation thereof throughout the periods
presented, and (z) present fairly the consolidated financial condition, results
of operations and cash flows of the Company, as applicable, as at the dates and
for the periods indicated therein, except to the extent any failure of the
foregoing clauses to be true and correct does not result in or constitute a MAC
(as defined in the RSAs).

13. Unaudited Financial Statements. The Commitment Parties shall have received
(a) unaudited consolidated balance sheets and related statements of operations,
stockholder’s equity and cash flows of the Company and its subsidiaries for each
fiscal quarter ended after the date of this Commitment Letter and at least sixty
(60) days before the Closing Date, which were prepared in accordance with GAAP,
subject to the absence of footnotes and normal year-end adjustments, and (b) a
pro forma consolidated balance sheet and related pro forma consolidated
statement of operations of the Company and its subsidiaries for the twelve-month
period ending on the last day of the most recently completed four-fiscal quarter
period ended at least sixty (60) days prior to the Closing Date, prepared after
giving effect to the Transactions, as if such Transactions had occurred as of
such date (in the case of such balance sheet) or at the beginning of such period
(in the case of such other financial statements).

14. Consents. Counsel to the Commitment Parties shall have received evidence
that all boards of directors, governmental, shareholder and material third party
consents and approvals (if any) necessary in connection with the Transactions
have been obtained or duly waived and all applicable waiting periods have
expired without any action being taken by any authority that could restrain,
prevent or impose any material adverse conditions on such transactions or that
could seek or threaten any of the foregoing.

 

G-3



--------------------------------------------------------------------------------

15. PATRIOT Act. The Issuer shall have delivered all documentation and other
information reasonably required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act, in any case, requested in writing by the Commitment Parties at
least three Business Days prior to the Closing Date.

16. Compliance with Laws. The issuance of the Secured Notes and other
Transactions contemplated hereby shall be in compliance in all material respects
with all applicable laws and regulations and no order, statute, rule,
regulation, executive order, stay, decree, judgment or injunction shall have
been proposed, enacted, entered, issued, promulgated, enforced or deemed
applicable by any stock exchange, court or any governmental, regulatory or
administrative agency or instrumentally, that would or would reasonably be
expected to (i) prohibit, prevent, restrict or delay consummation of the
Transactions, or (ii) impose burdensome restrictions on the Transaction.

17. Suspension/Limitation on Trading. There shall not have occurred (i) any
general suspension of, or limitation on prices for, trading in securities in the
United States securities or financial markets, (ii) any material impairment in
the trading market for debt securities, (iii) any declaration of a banking
moratorium or any suspension of payments in respect to banks in the United
States or other major financial markets, (iv) any limitation (whether or not
mandatory) by any stock exchange, government or governmental, administrative or
regulatory authority or agency, domestic or foreign, or other event that might
affect the extension of credit by banks or other lending institutions, (v) a
commencement of a war, armed hostilities, terrorist acts or other national or
international calamity directly or indirectly involving the United States or
(vi) in the case of any of the foregoing existing on the date hereof, a material
acceleration or worsening thereof.

18. Material Adverse Change. Except as set forth on Schedule I hereto, since
March 31, 2011, no MAC has occurred and is continuing in the business,
properties, operations, financial condition, assets or liabilities (whether
actual or contingent) of the Company and its subsidiaries, taken as a whole.

19. Collateral. All Uniform Commercial Code UCC-1 financing statements
reasonably necessary or desirable to create and perfect the first priority and
second priority (as applicable) liens and security interests in respect of the
collateral securing the Secured Notes shall have been delivered for filing,
customary short-form security agreements with respect to intellectual property
shall have been executed and delivered to the Collateral Agent for filing with
the U.S. Patent and Trademark Office and the U.S. Copyright Office and
certificates representing the capital stock and membership interests (to the
extent issued and certificated) of the Issuer and Guarantors shall have been
delivered to the collateral agent (or to its designated advisors) under the
Indenture; provided that, to the extent the creation of any lien on any
collateral or perfection of such lien requires any action on the part of any
third party (including, without limitation, delivery of reasonably satisfactory
mortgages, title insurance policies, surveys and other customary documentation
in connection with real estate collateral) and is not provided on the Closing
Date after the Issuer’s use of commercially reasonable efforts to do so (other
than in respect of the filing of financing statements and the delivery of
short-form security agreements and certificates representing capital stock and
membership interest, in each case as set forth above), the creation or
perfection (as applicable) of such lien shall not constitute a condition

 

G-4



--------------------------------------------------------------------------------

precedent to the issuance of the Secured Notes on the Closing Date but such
action shall be required to have been taken within a commercially reasonable
time after the Closing Date and in any event within 90 days thereafter, subject
to exceptions to perfection requirements to be reasonably agreed.

20. Qualification. After giving effect to the debt financing and other
transactions contemplated hereby, the Company and its subsidiaries shall each be
qualified as “a citizen of the United States” within the meaning of Section 2 of
the Shipping Act, 1916, as amended, 46 U.S.C. § 50501(a) and (d), qualified to
own and operate vessels in the coastwise trade of the United States to the
extent required by such Act in connection with the Company and its subsidiaries’
business.

21. Closing; Company Deliverables. On the Closing Date, the Company shall have
(i) delivered to the Commitment Parties a certificate signed by an executive
officer of the Company pursuant to which such officer shall certify that all of
the conditions set forth in items 6, 7, 8, 10, 12, 13, 14, 16, 17, 18 and 20 on
this Exhibit G (to the extent such conditions do not consist of the satisfaction
of or approvals of the Commitment Parties or their representatives) have been
satisfied (or waived in writing by Commitment Parties), and (ii) delivered to
each Commitment Party designated on Exhibit A and Exhibit B to the Commitment
Letter the Secured Notes duly registered in name of such Commitment Party or its
affiliates or its designee.

22. Information Verification. The Company shall have satisfied the information
verification requirements described in a letter to a representative of the
Exchanging Holders on or prior to the date of this Commitment Letter.

23. Additional Matters. The parties shall, in good faith, work and cooperate
together on the corporate, tax and regulatory aspects of the Transactions and
the post-reorganized Company so that the resolution of such matters is
reasonably satisfactory to the Commitment Parties. Any new shipping charters
entered into after the date hereof shall be in form and substance reasonably
satisfactory to the Commitment Parties.

 

G-5



--------------------------------------------------------------------------------

Schedule I

The following items shall not constitute MACs:

Notice of delisting of the Company’s stock on the New York Stock Exchange
(NYSE).

Settlement of non-antitrust litigation in the aggregate amount not to exceed
$7.5 million.

Events described in the Company’s Form 10-Q for the quarterly period ended
March 27, 2011 filed on April 29, 2011, including those described in Section 15
(Commitment and Contingencies) and Section 17 (Subsequent Events) of Part I, and
in Section 1 (Legal Proceedings) and Section 5 (Other Information) of Part II.

Events described in the Company’s Form 10-Q for the quarterly period ended
June 26, 2011 filed on July 29, 2011, including those described in Section 16
(Commitment and Contingencies) of Part I, and in Section 1 (Legal Proceedings)
of Part II.

The recent amendments to the First Lien Facility, as described in the 10-Q for
the period ending June 26, 2011.

Nonpayment of interest payment due August 15, 2011 under the Indenture, until
the later of the date on which (x) the Bridge Loan Facility closes and (y) the
grace period set forth in the Indenture for the nonpayment of interest expires.

Items disclosed in writing to, and acknowledged by, the Exchanging Holders or a
representative of the Exchanging Holders on or prior to the date of this
Commitment Letter.

 

G-6